Title: To George Washington from Timothy Pickering, 22 August 1799
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Augt 22. 1799.

The inclosed I have cut from a New-York paper. It reminds me of what I have repeatedly proposed to different citizens of Philadelphia—

That in order to avoid the impurities of docks partly uncovered at low water, and to preserve a sufficient depth of water for vessels to enter, & even lie afloat, the wharfing of the city should be newly arranged. For this end, fixing a curve line which should embrace the most valuable of the existing wharf-improvements, the general abutment on the river should have one regular sweep; and in deep water. If from this one line there were to be no projections, it is plain that the current of the river would always keep the depth of water: But to make more room for shipping, as well as to defend the vessels from driving Ice (which in the Delaware would soon cut them through) wharfs must be run off, nearly at right angles with the general abutment. If, however, a wide passage be left, next the curve, in its whole length, the current will still sweep all clean. This crude sketch will explain my meaning, and save more words:
Instead of perfectly solid piers, from bottom to top, they may, after a close, solid foundation is laid⟨,⟩ be built with cross-logs, so as to give a passage to the water; and be made solid only so far from the top downward, as to give firmness to the piers.
If the Delaware, at the site of Philadelphia now washed a plain shore, as when Mr Penn founded the city, there would be no question of the utility of the plan I have intimated. The city of Washington is now in such a situation; and therefore I trouble you with these hints. Economy as well as utility, recommend such an improvement: for being once made, all below the surface of the water will last forever. Otherwise, as the original docks fill up, the proprietors must extend their wharves, at fresh expences; at the same time probably injuring their neighbours’ prior improvements, for want of a uniform, well concerted plan at the outset. I am very respectfully sir, your most obt servt

Timothy Pickering


P.S. The Eastern Branch of Potowmack wanting a large head of water, will require extraordinary precautions to preserve its depth.

